PER CURIAM.
This is an appeal from a judgment of the District Court which granted a preliminary injunction restraining the defendant husband in a pending divorce action from interfering with the plaintiff wife in her exclusive right to the use, occupancy, possession, management and control of certain real property and from interfering with the plaintiff’s right to dispose of the property, the injunction being granted upon the plaintiff’s giving approved security for the payment of such costs and damages, if any, as might be incurred or suffered by the defendant. We find no error in the judgment of the trial court.
Affirmed.